 
SECURITIES PURCHASE AGREEMENT
 
 
by and between
 
 
NEXMED, INC.,
 
 
NEXMED (U.S.A.), INC.
 
 
and
 
 
METRONOME LPC 1, INC.,
 
 
dated as of November 30, 2006
 


 
 

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made as of November 30,
2006 by and between NexMed, Inc., a Nevada corporation (the “Company”), NexMed
(U.S.A.), Inc., a Delaware Corporation (the “Subsidiary”) and Metronome LPC 1,
Inc., a Delaware corporation (the “Purchaser”).
 
  
ARTICLE I
 
Definitions
 
Section 1.1  Definitions
 
“Action or Proceeding” has the meaning set forth in Section 12.14.


“Affiliate” of any Person means any Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, such Person, as such terms are used and construed under Rule 144
of the Securities Act.
 
“Agreement” has the meaning set forth in the Introduction.


“Closing” has the meaning set forth in Section 2.2(a).


“Company” means NexMed, Inc., a Nevada corporation.


“Common Stock” has the meaning set forth in Section 2.1(a).


“Debt” means, for any Person the sum of the following (without duplication): (i)
all obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments (including principal, interest,
fees and charges); (ii) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (iii) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (iv) all obligations under leases which shall have been, or should have
been, in accordance with GAAP, recorded as capital leases in respect of which
such Person is liable (whether contingent or otherwise); (v) all obligations
under operating leases which require such Person or its Affiliate to make
payments over the term of such lease, including payments at termination, based
on the purchase price or appraisal value of the Property subject to such lease
plus a marginal interest rate, and used primarily as a financing vehicle for, or
to monetize, such Property; (vi) all Debt (as described in the other clauses of
this definition) and other obligations of others secured by a Lien on any asset
of such Person, whether or not such Debt is assumed by such Person; (vii) all
Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to deliver goods or
services; (x) obligations to pay for goods or services whether or not such goods
or services are actually received or utilized by such Person; and (xi) any
capital stock of such Person in which such Person has a mandatory obligation to
redeem such stock.


 
 

--------------------------------------------------------------------------------

 
“Direct Claim” has the meaning set forth in Section 12.14.
 
“East Windsor Property” means the real property located at 89 Twin Rivers Drive,
East Windsor, New Jersey 08520.
 
“Excepted Liens” means: (i) Liens for taxes, assessments or other governmental
charges or levies not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained; (ii)
Liens in connection with workmen’s compensation, unemployment insurance or other
social security, old age pension or public liability obligations not yet due or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (iii)
operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
workmen’s, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or statutory landlord’s liens, each of
which is in respect of obligations that have not been outstanding more than 90
days or which are being contested in good faith by appropriate proceedings and
for which adequate reserves have been maintained in accordance with GAAP; (iv)
any Liens reserved in leases for rent and for compliance with the terms of the
leases in the case of leasehold estates, to the extent that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Company or materially impair the value of such Property subject thereto; (v)
encumbrances (other than to secure the payment of borrowed money or the deferred
purchase price of Property or services), easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any rights of way
or other Property of the Company for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by the Company or materially impair
the value of such Property subject thereto; (vi) deposits of cash or securities
to secure the performance of bids, trade contracts, leases, statutory
obligations and other obligations of a like nature incurred in the ordinary
course of business; and (vii) Liens permitted by the Mortgage.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
 
“Governmental Authority” shall include the country, the state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, the Company
or any of its Property or the Purchaser. 


 
2

--------------------------------------------------------------------------------

 
“Indebtedness” means any and all amounts owing or to be owing by the Company to
the Purchaser in connection with the Senior Secured Note and all renewals,
extensions and/or rearrangements of any of the above. 


“Indemnified Persons” has the meaning set forth in Section 12.14.


“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (i) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, the Company shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing. 


“Losses” has the meaning set forth in Section 12.14.
 
“Material Adverse Effect” means any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of the
Company from the facts represented or warranted in this Agreement, taken as a
whole, (ii) the ability of the Company to carry out its business as at the
Closing or as proposed as of the Closing to be conducted or meet its obligations
under this Agreement or the Related Agreements on a timely basis, or (iii) the
Purchaser’s interests in the collateral securing the Indebtedness, taken as a
whole, or the Purchaser’s ability to enforce its rights and remedies under this
Agreement or the Related Agreements, at law or in equity.
 
“Mortgage” has the meaning set forth in Section 8.1.


“Permitted Indebtedness” means (i) any Debt which is not secured by Property of
the Company (other than as set forth in the below proviso) and which is junior
in ranking to the Senior Secured Note, (ii) obligations incurred as the deferred
purchase price of property or services, (iii) Debt incurred solely in connection
with the purchase of equipment which indebtedness is secured by a lien on such
equipment, (iv) equipment financing leases, (v) trade payables entered into in
the ordinary course of business; (vi) Debt secured by Excepted Liens, or (vii)
Debt up to an aggregate principal amount of $3,000,000 plus applicable interest
incurred in connection with a refinancing of the Tailwind Debt; provided, that,
if the Purchaser is granted a first lien security interest in the East Windsor
Property, “Permitted Indebtedness” shall also include Debt secured by a second
lien security interest on the East Windsor Property.
 
 
3

--------------------------------------------------------------------------------

 
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity. 


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Purchase Price” has the meaning set forth in Section 2.1(a).


“Purchaser” means Metronome LPC 1, Inc., a Delaware corporation.


“Related Agreements” means the Senior Secured Note, the Warrant and the
Mortgage.


“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Vice President, member, or manager of such Person and, with
respect to financial matters, the term “Responsible Officer” shall include the
Chief Financial Officer or equivalent member of such Person. Unless otherwise
specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Company. 


“Restricted Payments” has the meaning set forth in Section 9.9.


“SEC” means the Securities and Exchange Commission.


“SEC Filings” means the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2003 and all other reports filed by the Company pursuant to
the Securities Exchange Act of 1934 since December 31, 2003.


“Securities” has the meaning set forth in Section 2.1(a).


“Securities Act” means the Securities Act of 1933, as amended.


“Senior Secured Note” has the meaning set forth in Section 2.1(a).


“Subsidiary” means NexMed (U.S.A.), Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company.


“Tailwind Debt” means the Company’s Debt obligations due May 31, 2007 pursuant
to the Convertible Notes in favor of The Tail Wind Fund Ltd. and Solomon
Strategic Holdings, Inc.


“Tailwind Mortgage” means the Mortgage, Security Agreement and Assignment of
Leases and Rents by NexMed (U.S.A.), Inc., in favor of The Tail Wind Fund Ltd.
and Solomon Strategic Holdings, Inc. dated June 11, 2002, as amended.


“Warrant” has the meaning set forth in Section 2.1(a).


“Warrant Shares” have the meaning set forth in Section 2.1(a).


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
Purchase and Sale of Senior Secured Note,
Common Stock Units and Redeemable Warrants
 
Section 2.1  Initial Purchase and Sale.
 
(a) The Company has authorized the sale and issuance to the Purchaser of (i) the
Senior Secured Note due December 31, 2007, in an aggregate original principal
amount of $2,000,000 (the “Senior Secured Note”) and (ii) warrants (the
“Warrant”) to purchase up to 500,000 shares (the “Warrant Shares”) of the
Company’s common stock, par value $.001 per share (the “Common Stock”). The
Senior Secured Note, the Warrants and the Warrant Shares are hereinafter called,
collectively the “Securities.” The aggregate purchase price (the “Purchase
Price”) for the Securities shall be $2,000,000. The Senior Secured Note and the
Warrant shall be in the forms attached hereto, respectively as Exhibits A and B.
 
(b) Subject to the terms and conditions of this Agreement, the Purchaser agrees
to purchase at the Closing (as defined below), and the Company agrees to sell
and issue to the Purchaser at the Closing the Securities at the aggregate
purchase price equal to the Purchase Price. Each of the Company and the
Purchaser shall become a party to this Agreement and shall have the respective
rights and obligations hereunder.
 
Section 2.2 Closing.
 
(a) The closing of the purchase and sale of the Securities shall take place at
the offices of Andrews Kurth LLP, 450 Lexington Avenue, 15th Floor, New York,
New York 10017, contemporaneously with the execution and delivery hereof by the
Company and Purchaser of the executed definitive documents and cash (which time
and place are designated as the “Closing”).
 
(b) At the Closing, the Company shall deliver to the Purchaser the Senior
Secured Note and the Warrant against payment of the Purchase Price therefor by
wire transfer of immediately available funds to an account designated by the
Company.
 
ARTICLE III
 
Representations and Warranties of the Company
 
In order to induce the Purchaser to enter into this Agreement and the Related
Agreements and to consummate the transactions contemplated hereby and thereby,
the Company hereby represents and warrants to the Purchaser as of date of the
Closing as follows:
 
Section 3.1 Organization; Good Standing; Qualification. The Company is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Nevada. The Company is duly qualified and is authorized to
transact business and is in good standing as a foreign corporation in each
jurisdiction in which the failure to so qualify (either singly or taken
together) could reasonably be expected to have a Material Adverse Effect on the
Company’s business. The Company is the sole shareholder of the Subsidiary.
 
 
5

--------------------------------------------------------------------------------

 
Section 3.2 Corporate Power. The Company has all requisite corporate power and
authority (i) to own and operate its properties and assets and to carry on its
business as presently conducted and as presently proposed to be conducted, (ii)
to execute and deliver this Agreement and each of the Related Agreements, (iii)
to issue upon exercise of the Warrant, the Warrant Shares and (iv) to carry out
and perform the provisions of this Agreement and the Related Agreements.
 
Section 3.3 Authorization. All corporate action on the part of the Company
necessary for the authorization of and its execution and delivery of this
Agreement and the Related Agreements, the performance of all obligations of the
Company hereunder and thereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Senior Secured Note and the
Warrant Shares has been taken or will be taken prior to the Closing. This
Agreement and the Related Agreements, when executed and delivered by the
Company, will constitute valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except only (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) to the
extent the indemnification provisions contained in this Agreement and the
Warrant may be limited by applicable securities laws and principles of public
policy.
 
Section 3.4 Conflicts. The execution and performance of the transactions
contemplated by this Agreement and the Related Agreements by the Company and the
compliance with their respective provisions by the Company will not (a) conflict
with or violate the certificate of incorporation or by-laws of the Company or
(b) require on the part of the Company any filing with, or any permit,
authorization, consent or approval of any agency, bureau, commission, court,
authority, department, official, political subdivision, tribunal or other
instrumentality of any Governmental Authority except as would not have a
Material Adverse Effect on the ability of the Company to complete the
transactions contemplated by this Agreement or (c) result in any violation or be
in conflict with or constitute, with or without the passage of time or giving of
notice, either a default under any mortgage, indenture, agreement, instrument,
judgment, order, writ, decree or contract or an event that would have a Material
Adverse Effect on the ability of the Company to complete the transactions
contemplated by this Agreement. The parties acknowledge and agree that if any
provision of this Agreement is interpreted to violate the Tailwind Mortgage,
then such provision shall be interpreted in a manner favorable to the Tailwind
Mortgage.
 
Section 3.5 Valid Issuance of the Warrant Shares. The Warrant Shares have been
duly authorized and validly reserved for issuance and upon issuance after
payment of the exercise price in accordance with the Warrants, will be validly
issued, fully paid and non-assessable, and will be free of restrictions on
transfer other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.
 
 
6

--------------------------------------------------------------------------------

 
Section 3.6 Capitalization and Voting Rights.
 
(a) The authorized capital stock of the Company consists of 120,000,000 shares
of common stock, par value $.001 and 10,000,000 shares of preferred stock, par
value $.001. 66,919,589 shares of common stock are issued and outstanding as of
the date of this Agreement and prior to giving effect to the transactions
contemplated hereby, and no shares of preferred stock are outstanding.
 
(b) Except as disclosed in Schedule 3.6, there are no subscriptions, warrants,
options, convertible securities or other rights (contingent or otherwise) to
purchase or acquire any shares of any class of stock of the Company. Except as
set forth in Schedule 3.6, there is no future commitment by Company to issue any
shares, warrants, options or other such rights or to distribute to holders of
any class of its Common Stock any evidences of indebtedness or assets, nor is
there any obligation on the part of the Company (contingent or otherwise) to
purchase, redeem or otherwise acquire any shares of its Common Stock thereof.
 
Section 3.7 Compliance with Other Instruments. The Company is not in violation
or default (i) of any provision of its certificate of incorporation or by-laws
(both as amended to date) or (ii) of any provision of any mortgage, indenture,
agreement, instrument, judgment, order, writ, decree or contract to which it is
a party or by which it is bound or (iii) of any federal or state statute, rule
or regulation applicable to the Company which, with respect to clauses (ii) and
(iii), could reasonably be expected to result in a Material Adverse Effect. The
execution, delivery and performance by the Company of this Agreement and the
Related Agreements, the consummation of the transactions contemplated hereby and
thereby, and the offer, sale and issuance of the Senior Secured Note and the
issuance of the Warrant Shares upon exercise of the Warrant, will not result in
any such violation or be in conflict with or constitute, with or without the
passage of time or giving of notice, either a default under any mortgage,
indenture, agreement, instrument, judgment, order, writ, decree or contract or
an event that results in the creation of any material lien, charge or
encumbrance upon any assets of the Company (other than pursuant to the Mortgage)
or the suspension, revocation, impairment, forfeiture or non-renewal of any
material permit, license, authorization or approval applicable to the Company,
its business or operations or any of its assets or properties.
 
Section 3.8 Environmental and Safety Laws. The Company is not currently in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and reasonably believes that no
material expenditures are or will be required in order to comply with any such
existing statute, law or regulation.
 
Section 3.9 Litigation. Except as set forth on Schedule 3.9, there is no action,
suit, proceeding or investigation pending or, to the Company’s knowledge,
currently threatened against the Company that questions the validity of this
Agreement or the Related Agreements, or the right of the Company to enter into
such agreements, or to consummate the transactions contemplated hereby or
thereby or that could be reasonably expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
Section 3.10 Permits. The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business as presently
conducted by it, the lack of which would have a Material Adverse Effect, and the
Company believes it can obtain, without undue burden or expense, any similar
authority for the conduct of its business as presently proposed to be conducted.
The Company is not in default under any of such franchises, permits, licenses or
other similar authority.
 
Section 3.11 Tax Returns, Payments and Elections. The Company has no tax
liabilities other than tax liabilities that have arisen in the ordinary course
of business and which are not past due or delinquent.
 
Section 3.12 Registration Rights. Except as set forth in Schedule 3.12, the
Company is presently not under any obligation and has not granted any rights to
register under the Securities Act any of its presently outstanding securities or
any of its securities that may hereafter be issued.
 
Section 3.13 Insurance. The Company carries insurance with respect to the East
Windsor Property, and the Company has (i) not received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.
 
Section 3.14 Sponsors, Brokers or Finders; Other Offers. The Company has not
incurred, and will not incur, directly or indirectly, as a result of any action
taken by the Company, any liability for sponsor, brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement.
 
Section 3.15 Absence of certain changes; Action. Except as disclosed in the SEC
Filings, since December 31, 2004, the Company has not: (1) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock; (2) incurred any indebtedness for money
borrowed or incurred any other material liabilities, (3) made any loans or
advances to any person, other than ordinary advances for travel expenses or
deferred salary; or (4) sold, exchanged or otherwise disposed of any of its
material assets or rights, other than the sale of its inventory in the ordinary
course of business. The Company is not a party to and is not bound by any
contract, agreement or instrument, or subject to any restriction under its
certificate of incorporation or by-laws, that materially adversely affects its
business as now conducted or as proposed to be conducted, its properties or its
financial condition.
 
Section 3.16 Disclosure. Neither this Agreement, the Related Agreements, nor any
other written statements or certificates made or delivered by the Company
herewith, when taken as a whole, contains any untrue statement of a material
fact relating to the Company or omits to state a material fact which is
necessary to make the statements relating to the Company contained herein or
therein not misleading in light of the circumstances under which they were made.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV 
 
Representations, Warranties and Covenants of the Subsidiary
 
In order to induce the Purchaser to enter into this Agreement and the Related
Agreements and to consummate the transactions contemplated hereby and thereby,
the Subsidiary hereby represents and warrants to the Purchaser as of date of the
Closing as follows:
 
Section 4.1 Organization; Good Standing; Qualification. The Subsidiary is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Delaware and is a wholly-owned subsidiary of the Company.
The Subsidiary is duly qualified and is authorized to transact business and is
in good standing as a foreign corporation in each jurisdiction in which the
failure to so qualify (either singly or taken together) could reasonably be
expected to have a Material Adverse Effect on the Subsidiary’s business.
 
Section 4.2 Corporate Power. The Subsidiary has all requisite corporate power
and authority (i) to own and operate its properties and assets and to carry on
its business as presently conducted and as presently proposed to be conducted,
(ii) to execute and deliver this Agreement and each of the Related Agreements
and (iii) to carry out and perform the provisions of this Agreement and the
Related Agreements.
 
Section 4.3 Authorization. All corporate action on the part of the Subsidiary
necessary for the authorization of and its execution and delivery of this
Agreement and the Related Agreements, the performance of all obligations of the
Company hereunder and thereunder has been taken or will be taken prior to the
Closing. This Agreement and the Related Agreements, when executed and delivered
by the Subsidiary, will constitute valid and binding obligations of the
Subsidiary, enforceable in accordance with their respective terms, except only
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) to the
extent the indemnification provisions contained in this Agreement may be limited
by applicable securities laws and principles of public policy.
 
Section 4.4 Conflicts. The execution and performance of the transactions
contemplated by this Agreement and the Related Agreements by the Subsidiary and
the compliance with their respective provisions by the Subsidiary will not (a)
conflict with or violate the certificate of incorporation or by-laws of the
Subsidiary or (b) require on the part of the Subsidiary any filing with, or any
permit, authorization, consent or approval of any agency, bureau, commission,
court, authority, department, official, political subdivision, tribunal or other
instrumentality of any Governmental Authority except as would not have a
Material Adverse Effect on the ability of the Subsidiary to complete the
transactions contemplated by this Agreement or (c) result in any violation or be
in conflict with or constitute, with or without the passage of time or giving of
notice, either a default under any mortgage, indenture, agreement, instrument,
judgment, order, writ, decree or contract or an event that would have a Material
Adverse Effect on the ability of the Subsidiary to complete the transactions
contemplated by this Agreement. The parties acknowledge and agree that if any
provision of this Agreement is interpreted to violate the Tailwind Mortgage,
then such provision shall be interpreted in a manner favorable to the Tailwind
Mortgage.
 
 
9

--------------------------------------------------------------------------------

 
Section 4.5 Title to Properties and Assets; Liens. The Subsidiary owns the East
Windsor Property free and clear of all Liens other than Excepted Liens and those
created by the Tailwind Mortgage.
 
Section 4.6 Compliance with Other Instruments. The Subsidiary is not in
violation or default (i) of any provision of its certificate of incorporation or
by-laws (both as amended to date) or (ii) of any provision of any mortgage,
indenture, agreement, instrument, judgment, order, writ, decree or contract to
which it is a party or by which it is bound or (iii) of any federal or state
statute, rule or regulation applicable to the Subsidiary which, with respect to
clauses (ii) and (iii), could reasonably be expected to result in a Material
Adverse Effect. The execution, delivery and performance by the Subsidiary of
this Agreement and the Related Agreements, the consummation of the transactions
contemplated hereby and thereby, will not result in any such violation or be in
conflict with or constitute, with or without the passage of time or giving of
notice, either a default under any mortgage, indenture, agreement, instrument,
judgment, order, writ, decree or contract or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Subsidiary (other than pursuant to the Mortgage) or the suspension, revocation,
impairment, forfeiture or non-renewal of any material permit, license,
authorization or approval applicable to the Subsidiary, its business or
operations or any of its assets or properties.
 
Section 4.7 Environmental and Safety Laws. The Subsidiary is not currently in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and reasonably believes that no
material expenditures are or will be required in order to comply with any such
existing statute, law or regulation.
 
Section 4.8 Insurance. The Subsidiary carries insurance with respect to the East
Windsor Property, and the Subsidiary has (i) not received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance or (ii)
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.
 
Section 4.9 Disclosure. Neither this Agreement, the Related Agreements, nor any
other written statements or certificates made or delivered by the Subsidiary
herewith, when taken as a whole, contains any untrue statement of a material
fact relating to the Subsidiary or omits to state a material fact which is
necessary to make the statements relating to the Subsidiary contained herein or
therein not misleading in light of the circumstances under which they were made.
 
ARTICLE V
 
Representations, Warranties and Covenants of the Purchaser
 
Purchaser hereby represents, warrants and covenants to the Company as of the
Closing as follows:
 
 
10

--------------------------------------------------------------------------------

 
Section 5.1 Organization; Good Standing; Power; Authorization. The Purchaser is
a corporation duly organized and validly existing and in good standing under the
laws of the State of Delaware. Purchaser has all requisite power and authority
(i) to execute and deliver this Agreement and the Related Agreements to which it
is a party, and (ii) carry out and perform the provisions of this Agreement and
the Related Agreements. This Agreement and the Related Agreements to which
Purchaser is a party, when executed and delivered by Purchaser, will constitute
valid and legally binding obligations of Purchaser, enforceable in accordance
with their respective terms, except only (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) to the extent the indemnification
provisions contained in this Agreement and the Warrant may be limited by
applicable securities laws and principles of public policy.
 
Section 5.2 Conflicts. The execution and performance of the transactions
contemplated by this Agreement and the Related Agreements by the Purchaser and
the compliance with their respective provisions by the Purchaser will not (a)
conflict with or violate the certificate of incorporation or by-laws of the
Purchaser, or (b) require on the part of the Purchaser any filing with, or any
permit, authorization, consent or approval of any agency, bureau, commission,
court, authority, department, official, political subdivision, tribunal or other
instrumentality of any government so as to not have a Material Adverse Effect on
the ability of the Purchaser to complete the transactions contemplated by this
Agreement, or (c) result in any violation or be in conflict with or constitute,
with or without the passage of time or giving of notice, either a default under
any mortgage, indenture, agreement, instrument, judgment, order, writ, decree or
contract or an event that would have a Material Adverse Effect on the ability of
the Purchaser to complete the transactions contemplated by this Agreement.
 
Section 5.3 Reliance upon Purchaser’s Representations. Purchaser understands
that the Securities, at the time of issuance, may not be registered under the
Securities Act on the ground that the sale provided for in this Agreement, and
the issuance of such Securities hereunder, is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof and Regulation D thereunder, and
that the Company’s reliance on such exemption is predicated on the Purchaser’s
representations set forth herein.
 
Section 5.4 Disclosure of Information. Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and the Company’s business,
financial condition, properties and prospects. The foregoing, however, does not
limit or modify the representations and warranties of the Company and the
Subsidiary in Articles III and IV of this Agreement or the right of such
Purchaser to rely thereon.
 
Section 5.5 Investment Experience; Economic Risk. Purchaser understands that an
investment in the Securities involves substantial risks. Purchaser is
experienced in evaluating and investing in private placement transactions of
securities of similar companies and acknowledges that Purchaser is able to fend
for itself. Purchaser has such knowledge and experience in financial and
business matters that Purchaser is capable of evaluating the merits and risks of
the investment in the Securities. Purchaser can bear the economic risk of
Purchaser’s investment and is able, without impairing Purchaser’s financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of Purchaser’s investment.
 
 
11

--------------------------------------------------------------------------------

 
Section 5.6 Accredited Investor. Purchaser is an “accredited investor” as
defined in Rule 501 (a) of Regulation D promulgated under the Securities Act.
 
Section 5.7 Residence. Purchaser represents and warrants that its principal
place of business is 61 Broadway, 24th Floor, New York, NY 10006.
 
Section 5.8 Restricted Securities. Purchaser understands and agrees that the
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such federal
securities laws and applicable regulations such Securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, Purchaser represents that it is aware of the current provisions
of Rule 144 promulgated under the Securities Act which permit limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things, the existence of a public
market for the securities, the availability of certain current public
information about the Company, the resale occurring not less than one year after
a party has purchased and paid for the security to be sold, the sale being
effected through a “broker’s transaction” or in transactions directly with a
“market maker” and the number of shares being sold during any three month period
not exceeding specified limitations. The Purchaser understands that the Senior
Secured Note, the Warrant and any Warrant Shares or securities issued in respect
of or exchange for the Senior Secured Note or Warrant Shares, may bear a legend
substantially to the following effect:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND
MAY NOT BE SOLD OR TRANSFERRED UNLESS THE REGISTRATION PROVISIONS OF THE SAID
ACT AND APPLICABLE STATE SECURITIES LAWS HAVE BEEN COMPLIED WITH OR UNLESS
COMPLIANCE WITH SUCH PROVISIONS IS NOT REQUIRED”
 
The Securities may not be transferred by Purchaser unless either (i) they have
been registered under the Securities Act or (ii) registration is not required
under the Securities Act for the transfer of such Securities.
 
Section 5.9 Brokers or Finders. The Purchaser has not, and will not, incur,
directly or indirectly, as a result of any action taken by Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement.
 
ARTICLE VI
 
Conditions to Closing of Purchaser
 
The obligations of the Purchaser under Section 1.1(b) of this Agreement are
subject to the fulfillment or waiver on or before the Closing of each of the
following conditions:
 
Section 6.1 Representations, Warranties and Covenants. All representations,
warranties, covenants, agreements and conditions contained in this Agreement to
be true and correct, or to be performed by the Company and/or the Subsidiary, on
or prior to the Closing, shall be true and correct, or shall have been performed
by the Company and/or the Subsidiary prior to Closing, in all material respects.
 
 
12

--------------------------------------------------------------------------------

 
Section 6.2 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
counsel for the Purchaser, which shall have received all such counterpart
original and certified or other copies of such documents as it may reasonably
request.
 
Section 6.3 Senior Secured Note. The Company shall have executed and delivered
to Purchaser the Senior Secured Note.
 
Section 6.4 Warrant. The Company shall have executed and delivered to Purchaser
signature pages to the Warrant.
 
Section 6.5 Other Closing Deliverables.
 
(a) The Company shall have delivered to Purchaser the following:
 
(i) a certificate executed by the Company’s Chief Financial Officer or President
on behalf of the Company certifying that the conditions specified in Section 6.1
have been satisfied; and
 
(ii) a certificate of the Secretary of State of Nevada with respect to the good
standing of the Company.
 
(b) The Subsidiary shall have delivered to Purchaser a certificate executed by
the Company’s Chief Financial Officer or President on behalf of the Company
certifying that the conditions specified in Section 6.1 have been satisfied.
 
ARTICLE VII
 
Conditions to Closing of Company
 
The obligations of the Company to Purchaser under this Agreement are subject to
fulfillment or waiver on or before the closing of each of the following
conditions by Purchaser:
 
Section 7.1 Representations, Warranties and Covenants. All representations and
warranties of Purchaser contained in this Agreement shall be true and correct as
of the Closing.
 
Section 7.2 Payment of Purchase Price. The Company shall have received payment
of the Purchase Price from the Purchaser, less any fees pursuant to Section
12.9.
 


 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
Affirmative Covenants
 
The Company covenants and agrees that:
 
Section 8.1 Mortgage. The Company shall cause the Subsidiary, concurrently with
its full satisfaction of its obligations pursuant to the Tailwind Mortgage, to
enter into a mortgage with Purchaser, on commercially reasonably terms and in
form and substance reasonably satisfactory to Purchaser (the “Mortgage”), which
Mortgage shall grant to Purchaser the security interest described in Section
10.1 of this Agreement.
 
Section 8.2 Reporting Requirements. The Company shall deliver, or shall cause to
be delivered, to the Purchaser, in each case to the extent not publicly
disclosed by the Company in a report or filing available via the SEC’s EDGAR
system:
 
(a) Notice of Default, Etc. Promptly after the Company knows that any Event of
Default or any Material Adverse Effect has occurred, a notice of such Event of
Default or Material Adverse Effect, describing the same in reasonable detail and
the action the Company proposes to take with respect thereto; and
 
(b) SEC Filings, Etc. If the Company is required by law to make such reports or
filings, promptly upon its becoming available, each financial statement, report,
notice or proxy statement sent by the Company to stockholders generally and each
regular or periodic report and any registration statement, prospectus or written
communication (other than transmittal letters) in respect thereof filed by the
Company with or received by the Company in connection therewith from any
securities exchange or the SEC or any successor agency.
 
Section 8.3 Litigation. To the extent not publicly disclosed by the Company in a
filing available via the SEC’s EDGAR system, the Company shall promptly give to
the Purchaser notice of any material litigation or proceeding against or
adversely affecting the Company. The Company will promptly notify the Purchaser
of any claim, judgment, Lien or other encumbrance affecting any Property of the
Company if the value of the claim, judgment, Lien, or other encumbrance
affecting such Property shall exceed $50,000.
 
Section 8.4 Maintenance, Etc. The Company shall preserve and maintain its
existence and all of its material rights, privileges and franchises; keep books
of record and account in which full, true and correct entries will be made of
all dealings or transactions in relation to its business and activities; comply
with all Governmental Requirements if failure to comply with such requirements
will have a Material Adverse Effect; pay and discharge all taxes, assessments
and governmental charges or levies imposed on it or on its income or profits or
on any of its Property prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained; upon reasonable notice, permit
representatives of the Purchaser, during normal business hours, to examine, copy
and make extracts from its books and records, to inspect its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Purchaser; and keep, or cause to be kept, insured by
financially sound and reputable insurers all Property of a character usually
insured by Persons engaged in the same or similar business against loss or
damage of the kinds and in the amounts customarily insured against by such
Persons and carry such other insurance as is usually carried by such Persons
including, without limitation, environmental risk insurance to the extent
reasonably available.
 
 
14

--------------------------------------------------------------------------------

 
Section 8.5 Performance of Obligations. The Company will pay the Senior Secured
Note according to the reading, tenor and effect thereof; and the Company will do
and perform every act and discharge all of the obligations provided to be
performed and discharged by them under the this Agreement and the Related
Agreements, at the time or times and in the manner specified.
 
Section 8.6 Use of Proceeds. The Company shall use the proceeds of this
Agreement to fund the Company’s obligations pursuant to the Tailwind Mortgage.
 
ARTICLE IX
 
Negative Covenants
 
The Company covenants and agrees that:


Section 9.1 For so long as any amount of Indebtedness remains unpaid and
outstanding, the Company will not incur, create, assume or permit to exist any
Debt, except the following:
 
(a) the Indebtedness;
 
(b) Debt secured by the Tailwind Mortgage up to an aggregate principal amount of
$3,000,000 plus applicable interest;
 
(c) Permitted Indebtedness; and
 
(d) Debt of the Company existing on the Closing which is disclosed in Schedule
9.1. 
 
Section 9.2 Liens. For so long as any amount of Indebtedness remains unpaid and
outstanding, the Company will not create, incur, assume or permit to exist any
Lien on the East Windsor Property, except:
 
(a) Liens securing the Tailwind Mortgage;
 
(b) Liens securing the payment of the Indebtedness;
 
(c) Excepted Liens;
 
(d) Liens with respect to a first lien security interest in connection the
incurrence of Debt related to a refinancing of the Tailwind Debt as contemplated
by Section 9.1 below; and
 
(e) A security interest subordinated to any first lien security interest granted
to Purchaser in the East Windsor Property.
 
Section 9.3 Investments, Loans and Advances. For so long as any amount of
Indebtedness remains unpaid and outstanding, the Company will not make or permit
to remain outstanding any loans or advances to any Person, except that the
foregoing restriction shall not apply to accounts receivable arising in the
ordinary course of business.
 
 
15

--------------------------------------------------------------------------------

 
Section 9.4 Dividends, Distributions and Redemptions. For so long as any amount
of Indebtedness remains unpaid and outstanding, the Company shall not purchase,
redeem or otherwise acquire for value any of its equity interests now or
hereafter outstanding, nor pay any dividends, return any capital or make any
distribution of its assets (including cash) to its shareholders or other equity
interest holders or (ii) repay, prepay, purchase, repurchase, or redeem any
other subordinate Debt other than payments in accordance with the terms of the
Debt obligations permitted per Section 9.1. The foregoing sentence shall not be
interpreted as permitting any Debt not otherwise expressly permitted by the
terms of this Agreement or as consented to in writing by the Purchaser.
 
Section 9.5 Sale of Interests in Subsidiary. For so long as any amount of
Indebtedness remains unpaid and outstanding, the Company shall not sell,
dispose, assign or grant any interest in the Subsidiary. For purposes of
clarification, the Subsidiary shall remain wholly-owned by the Company.
 
Section 9.6 Mergers, Etc. For so long as any amount of Indebtedness remains
unpaid and outstanding, the Company may enter into certain joint ventures and
mergers, and may form new affiliated entities, but the Company will not merge
into or with or consolidate with any other Person, or sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property in existence at the time of Closing or assets
to any other Person unless this Agreement and the Related Agreements are assumed
by the surviving entity or purchaser.
 
Section 9.7 Senior Secured Note. The Company will not permit the proceeds of the
Senior Secured Note to be used for any purpose other than those permitted by
this Agreement. Neither the Company nor any Person acting on behalf of the
Company has taken or will take any action which might cause the Senior Secured
Note to violate Regulation T, U or X or any other regulation of the Board of
Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same.
 
Section 9.8 Transactions with Affiliates. For so long as any amount of
Indebtedness remains unpaid and outstanding, the Company will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement, and are upon
fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.
 
Section 9.9 Restricted Payments. For so long as any amount of Indebtedness
remains unpaid and outstanding, the Company shall not: (i) declare or pay any
dividend on, or make any payment on account of, or set apart assets for a
sinking or another analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of common stock of the Company or any of its
subsidiaries, whether now or hereafter outstanding; or (ii) make any other
distribution in respect of its common stock, either directly or indirectly,
whether in cash or property or in obligations of the Company or any of its
subsidiaries (collectively, the “Restricted Payments”).
 
 
16

--------------------------------------------------------------------------------

 
Section 9.10 Negative Pledge Agreements. Except as set forth on Schedule 9.10 or
as otherwise permitted by this Agreement, for so long as the Senior Secured
Note, together with accrued interest and any other amounts payable in respect
thereof, remains unpaid, the Company will not create, incur, assume or permit to
exist any contract, agreement or understanding (other than pursuant to this
Agreement and the Related Agreements) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on the East Windsor
Property. 
 
ARTICLE X
 
Section 10.1 Security Interest. Subject to the terms of the Tailwind Mortgage
and only after the Company’s satisfaction of its obligations thereunder, as
security for the payment and performance under the Senior Secured Note, the
Company shall cause the Subsidiary to grant the Purchaser a first lien security
interest in the East Windsor Property pursuant to the terms of the Mortgage, it
being understood by Purchaser that the Subsidiary cannot enter into the Mortgage
with the Purchaser until the Tailwind Mortgage is fully satisfied, at which time
the first lien security interest can be perfected by the Purchaser; provided;
however, that if the Company incurs Debt in a refinancing of the Tailwind Debt,
the Company shall instead cause the Subsidiary to grant the Purchaser a second
lien security interest in the East Windsor Property which security interest
shall be subordinated to a first lien security interest of such other third
party lender(s) up to an aggregate principal amount of $3,000,000 plus
applicable interest.
 
Section 10.2 Ranking. The Senior Secured Note will rank senior to all existing
and future Debt of the Company; provided, however, the Senior Secured Note shall
rank junior to (i) the Tailwind Mortgage and (ii) a first lien security interest
granted to third party lender(s) as contemplated by Section 10.1 above, in
either case up to an aggregate principal amount of $3,000,000 plus applicable
interest.
 
Section 10.3 Optional Prepayments. The Senior Secured Note shall be subject to
prepayment in whole or in part at any time or from time to time, at the option
of the Company, at the unpaid principal amount thereof plus accrued interest
thereon through the date fixed for prepayment, without penalty or premium.
 
Section 10.4 Notice of Prepayments. Any call for prepayment of the Senior
Secured Note pursuant to Section 10.3 shall be made by giving written notice to
the holder of such Senior Secured Note not less than five (5) nor more than
twenty (20) days prior to the date fixed for prepayment, which notice shall
specify the principal amount to be prepaid. If all of the outstanding Senior
Secured Note is to be prepaid, the notice of prepayment shall so state. In case
the Senior Secured Note is to be prepaid in part only, the same notice of
prepayment shall state the portion of the principal amount thereof to be prepaid
and refer to the option available under Section 10.5 hereof to the holder of the
Senior Secured Note. If notice of call for prepayment has been given as
aforesaid, the principal amount to be prepaid, together with interest thereon to
the date of prepayment, shall on the date designated in such notice become due
and payable. From and after the date fixed for prepayment, unless the Company
shall default in payment of such principal amount when so due and payable,
together with interest as aforesaid, interest on such principal amount shall
cease to accrue.
 
 
17

--------------------------------------------------------------------------------

 
Section 10.5 Notation of Partial Payments. Upon any partial prepayment of the
Senior Secured Note, the Senior Secured Note shall be, at the option of the
holder, either (i) surrendered to the Company in exchange for a new Senior
Secured Note in a principal amount equal to the principal amount remaining
unpaid on the Senior Secured Note surrendered and otherwise having the same
terms and provisions as the Senior Secured Note surrendered or (ii) made
available to the Company at its office designated as herein provided, for
notation thereon of the portion of the principal so prepaid.
 
ARTICLE XI
 
Events of Default
 
Section 11.1 Events of Default. If any of the following events (herein called
“Events of Default”) shall occur:
 
(a) the Company shall default in the payment of any installment of interest or
any other amount payable on or under the Senior Secured Note for more than five
(5) business days after the same shall become due and payable and is continuing;
 
(b) the Company shall default in any material respect in the performance of or
compliance with any provision of Article VIII hereof and such default shall not
have been cured within ten (10) business days after written notice thereof by
the holder of the Senior Secured Note;
 
(c) the Company shall default in any material respect in the performance of or
compliance with any provision of Article IX hereof and such default shall not
have been cured within ten (10) business days after written notice thereof by
the holder of the Senior Secured Note;
 
(d) the Company shall default in any material respect the performance of or
compliance with any other agreement, condition or term contained herein (other
than those referred to above) or in any of the Related Agreements, and such
default shall not have been cured within twenty (20) days after written notice
thereof by the holder of the Senior Secured Note;
 
(e) any representation or warranty made to the Purchaser by or on behalf of the
Company and/or the Subsidiary in or pursuant to this Agreement or the Mortgage
shall prove to have been false or incorrect in any material respect on the date
on which it was made;
 
(f) the Company shall default in the performance of or compliance with any other
agreement or document evidencing indebtedness of greater than $150,000.
 
(g) the Company pursuant to or within the meaning of any Bankruptcy Law: (i)
commences a voluntary case; (ii) consents to the entry of an order for relief
against it in an involuntary case; (iii) consents to the appointment of a
Receiver of it or for any substantial part of its property; (iv) makes a general
assignment for the benefit of its creditors; or (v) or takes any comparable
action under any foreign laws relating to insolvency and fails to file a
bankruptcy plan of reorganization within 180 days;
 
 
18

--------------------------------------------------------------------------------

 
(h) a court of competent jurisdiction enters an order or decree under any
bankruptcy law that: (i) is for relief against the Company in an involuntary
case; (ii) appoints a receiver or administrator of the Company or for any
substantial part of its property or any subsidiary; or (iii) orders the winding
up or liquidation of the Company; or any similar relief is granted under any
foreign laws and the order or decree remains unstayed and in effect for sixty
(60) days;
 
(i) any final judgment for the payment of money shall be rendered against the
Company and the same shall remain undischarged for a period of thirty (30)
consecutive days during which (A) execution shall not be stayed or (B) such
liability shall not be bonded and the aggregate amount of such final judgment
for the payment of money shall exceed $150,000;
 
then and in any such event the holder of the Senior Secured Note may at any time
(unless all defaults theretofore or thereupon shall have been remedied) at its
option, by written notice to the Company, declare the Senior Secured Notes to be
due and payable, whereupon the same shall forthwith mature and become due and
payable without presentment, demand, protest or other notice, all of which are
hereby waived. In the case of an Event of Default under Section 11.1(g) or
11.1(h), no written notice is required and the Senior Secured Note shall become
automatically due and payable.
 
Section 11.2 Remedies on and Notices of Default. In case any one or more Events
of Default shall occur, the holder of the Senior Secured Note at the time
outstanding may proceed to protect and enforce the rights of such holder by a
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in such Senior Secured
Note, or for an injunction against a violation of any of the terms or provisions
hereof or thereof, or in aid of the exercise of any power granted hereby or
thereby or by law. In case of a default under this Agreement or the Mortgage,
the Company shall pay to the holder of the Senior Secured Note such further
amount as shall be sufficient to cover the reasonable cost and expense of
enforcement, including, without limitation, reasonable attorneys fees. If the
holder of the Senior Secured Note shall give any notice or take any other action
in respect of a claimed default, the Company shall forthwith give written notice
thereof to all other holders of the Senior Secured Note at the time outstanding,
describing the notice or action and the nature of the claimed default. No course
of dealing and no delay on the part of any holder of the Senior Secured Note in
exercising any right shall operate as a waiver thereof or otherwise prejudice
such holder’s rights or the rights of the holder of the Senior Secured Note. No
remedy conferred hereby or by the Senior Secured Note upon any holder thereof
shall be exclusive of any other remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.
 
 
19

--------------------------------------------------------------------------------

 
ARTICLE XII
 
Miscellaneous
 
Section 12.1 Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK. THE PARTIES AGREE THAT EXCLUSIVE
JURISDICTION AND VENUE FOR RESOLUTION OF ANY DISPUTES ARISING PURSUANT TO OR
RELATING TO THIS AGREEMENT SHALL BE IN THE UNITED STATES FEDERAL DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK.
 
Section 12.2 Survival of Warranties. The representations, warranties and
covenants of the Company and the Purchaser contained herein or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing.
 
Section 12.3 Successors and Assigns. Except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors, assigns, heirs, executors and administrators of the
parties to this Agreement. Purchaser may, subject to the provisions of Section
4.8, sell participations in the Senior Secured Note and sell the Senior Secured
Note and/or the Securities in whole or in part; provided that no such
participation shall be in an amount less than $100,000. If the Purchaser sells
or transfers all or any portion of the Senior Secured Note or Warrant, the
Company shall promptly issue a new Senior Secured Note or Warrant at the
Company’s sole cost and expense, provided that the new purchaser represents in
writing the representations contained in Sections 5.5, 5.6, and 5.8 of this
Agreement to the extent applicable. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties to this
Agreement or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. The Company cannot assign or delegate its
rights or duties under this Agreement.
 
Section 12.4 Conflicts. In the event of any substantive conflict between this
Agreement and the schedules appended hereto, the terms of the Agreement shall
govern.
 
Section 12.5 Entire Agreement. This Agreement, including the exhibits and
schedules attached to this Agreement, the Related Agreements and any other
documents delivered pursuant to this Agreement constitute the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof and thereof, and no party shall be liable or bound to any other party in
any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.
 
Section 12.6 Amendment. Except as expressly provided herein, neither this
Agreement nor any term of this Agreement may be amended, waived, discharged or
terminated. Any amendment to this Agreement must be accomplished by a written
instrument and signed by holders of a majority in principal amount of the
outstanding Senior Secured Notes outstanding at the time of such Amendment.
Amendments made in accordance with this Section 12.6 shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding
(including securities into which such securities have been converted or
exchanged or for which such securities have been exercised), and each future
holder of all such securities and the Company.
 
 
20

--------------------------------------------------------------------------------

 
Section 12.7 Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered personally by
hand or by courier, mailed by United States first-class mail, postage prepaid,
or sent by facsimile directed (a) if to the Purchaser, c/o Jonathan Levine,
Esq., Andrews Kurth LLP, 450 Lexington Avenue, 15th Floor, New York, New York,
10017, facsimile: (212) 850-2929 (b) if to the Company or Subsidiary, to its
address or facsimile number set forth on its signature page to this Agreement
and directed to the attention of the Chief Executive Officer, or at such other
address or facsimile number as the Company or the Subsidiary may designate by
ten days’ advance written notice to Purchaser, with a required copy to be
delivered to Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, NY 10022,
Attn: Robert L. Kohl, Esq. All such notices and other communications shall be
effective or deemed given upon personal delivery, on the date of mailing or upon
confirmation of facsimile transfer.
 
Section 12.8 Delays or Omissions. Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to Purchaser, upon
any breach or default of the Company under this Agreement, shall impair any such
right, power or remedy of Purchaser nor shall it be construed to be a waiver of
any such breach or default, or an acquiescence therein, or of any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of Purchaser of any breach or default under this
Agreement, or any waiver on the part of Purchaser of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any Purchaser, shall be
cumulative and not alternative.
 
Section 12.9 Expenses. The Company shall pay, at the Closing, the reasonable
fees and expenses of Purchaser’s counsel related to the transactions
contemplated herein and in the Related Agreements. Such fees and expenses shall
be paid from the Purchase Price at Closing and shall not exceed $25,000.
 
Section 12.10 Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or the Related Agreements, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
Section 12.11 Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.
 
 
21

--------------------------------------------------------------------------------

 
Section 12.12 Interpretation. The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.” The titles and subtitles used in this Agreement are used
for convenience only and are not considered in construing or interpreting this
Agreement.
 
Section 12.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one instrument.
 
Section 12.14 Indemnification.
 
(a) The Company, without limitation as to time, assumes liability for and agrees
to indemnify, defend and hold harmless the Purchaser, or any other holder of the
Senior Secured Note, and its officers, directors, stockholders, partners,
employees, agents and affiliates (collectively, “Indemnified Persons”) from and
against, all losses, claims, damages, liabilities, obligations, fines,
penalties, judgments, settlements, costs, expenses and disbursements (including
attorneys’ fees and expenses) (collectively, “Losses”) (i) arising out of or
related to any breach or inaccuracy of any representation or warranty of the
Company contained in this Agreement, which shall survive for the applicable
statute of limitations; (ii) any non-fulfillment or breach of any covenant or
agreement of the Company contained in this Agreement or the Related Agreements;
or (iii) incurred in connection with any suit, action, proceeding, claim,
investigation, liability or obligation (an “Action or Proceeding”) against any
Indemnified Person arising out of or in connection with this Agreement or the
Related Agreements (or any other document or instrument executed pursuant hereto
or thereto), or the transactions contemplated herein or therein, other than (a)
Losses that are finally determined in such Action or Proceeding to be primarily
and directly a result of (1) the gross negligence or willful misconduct of such
Indemnified Person, (2) a breach of a fiduciary duty, if any, owed by such
Indemnified Person to the Company, (3) the knowing violation of applicable law
by such Indemnified Person, or (4) a transaction from which such Indemnified
Person received an improper personal benefit, or (b) Losses arising from or
relating to any claim by the Company against the Purchaser for breach of any
representation or covenant of Purchaser contained in this Agreement or any
Related Agreement to which the Purchaser is a party (a “Direct Claim”). The
Company agrees to reimburse each Indemnified Person promptly for all such
Losses, other than Losses by Purchaser arising from or relating to a Direct
Claim, which shall be reimbursed to such Indemnified Person as they are incurred
by such Indemnified Person after the Company receives a written undertaking by
or on behalf of such Indemnified Person to reimburse the Company for any
payments made by the Company to such Indemnified Person if it is finally
determined in such Action or Proceeding that such Indemnified Person is not
entitled to indemnification pursuant to clause (iii) above. The obligations of
the Company to each Indemnified Person under this Section 12.14 will be separate
and distinct obligations and will survive any transfer of securities by
Purchaser and the expiration or termination of this Agreement or the Related
Agreements.
 
 
22

--------------------------------------------------------------------------------

 
(b) Promptly after receipt by an Indemnified Person under this Section 12.14 of
notice of the threat or commencement of any Action or Proceeding, such
Indemnified Person will, if a claim in respect thereof is to be made against the
Company or other indemnifying party under this Section 12.14, notify the
indemnifying party in writing of the claim; but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any Indemnified Person under the indemnity provisions contained in this Section
12.14 except to the extent it is materially prejudiced as a result of such
failure. In case any such Action or Proceeding is brought against any
Indemnified Person and such Indemnified Person seeks or intends to seek
indemnity from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it may wish, jointly with all other
indemnifying parties similarly notified, to assume the defense thereof with
counsel reasonably satisfactory to such Indemnified Person; provided, however,
if the defendants in any such Action or Proceeding include both the Indemnified
Person and the indemnifying party and the Indemnified Person shall have
reasonably concluded based on the advice of counsel that a conflict exists
between the positions of the indemnifying party and the Indemnified Person in
conducting the defense of any such Action or Proceeding, or that there may be
legal defenses available to it or other indemnified parties that are different
from or additional to those available to the indemnifying party, in either case
such that a single counsel would be prohibited by applicable principles of legal
ethics from representing both the indemnifying party and the Indemnified Person,
the Indemnified Person or parties subject to such conflict shall have the right
to select separate one separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Person or parties. Upon receipt of notice from the indemnifying
party to such Indemnified Person of its election so to assume the defense of
such action and approval by the Indemnified Person of counsel, which approval
shall not be unreasonably withheld, the indemnifying party will not be liable to
such Indemnified Person under this Section 12.14 for any legal or other expenses
subsequently incurred by such Indemnified Person in connection with the defense
thereof unless: (i) the Indemnified Person shall have employed such counsel
pursuant to the existence of a legal conflict of interest in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel representing all of the similarly situated indemnified parties
who are parties to such action) or (ii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person within a reasonable time after notice of commencement of
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the indemnifying party.
 
Section 12.15 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties to this
Agreement, and an executed copy of this Agreement may be delivered by one or
more parties to this Agreement by facsimile or similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party to this Agreement, all
parties to this Agreement agree to execute an original of this Agreement as well
as any facsimile, telecopy or other reproduction of this Agreement.
 


 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.
 



 
NEXMED, INC.




By:/s/ Mark Westgate                                 
Name: Mark Westgate
Title: Vice President and Chief Financial Officer


89 Twin River Drive
East Windsor, New Jersey 08520






NEXMED (U.S.A.), INC.




By:/s/ Mark Westgate                                 
Name: Mark Westgate
Title: Vice President and Chief Financial Officer


89 Twin River Drive
East Windsor, New Jersey 08520




METRONOME LPC 1, INC.




By:/s/                                                               
Name:
Title:


 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Senior Secured Note
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Warrant
 


 


 


 

--------------------------------------------------------------------------------

 